GROSSCUP, Circuit Judge,
delivered the opinion.
The prior art in loose leaf hinders is shown in the Duffy patent. It shows a binder comprising curved binder plates, pivotally connected together, and having end flanges adapted to slide past each other with a shearing action, one of the end flanges being equipped with a leaf-spring carrying a beveled locking-stud, adapted to register with-a perforation in the companion end-flange — the leaf-spring being equipped with a push-button, adapted to force the spring inwardly and withdraw the locking-stud from locking engagement. The locking is' automatic.
The complainant’s patent differs from this in nothing except that in complainant’s patent the latching device is through a T-shaped slot, the locking stud having a beveled surface, automatically locking the moment that the stud gets to the enlarged opening of the slot. What the patentee did, in the patent in suit, was to simply change the stud from its place on one of the flanges to its present place, together with the T-shaped slot, essential to the working of such a stud.
Possibly there might have been invention in this change from one locking device to another, were the supplanting locking device itself new in the art. But it is not new in the art. It appears, precisely as the patent in suit adopts it, in the Rehy patent in the art of box fasteners. The patent in suit, therefore, has made no advance upon the previous art of loose leaf binders, except to substitute, for the lock previously existing in those binders,’a lock that previously existed in box *932tí a> p S rc ¡_ tí" 3 . 3 y-s §gS*|g - Bg !° - 8-O* P tí* I— * oS-?a*i So'Sg'Ül B O rt-g Km g 3 ft G. £f o* o 5; 3 wo S o' n>. Q Í» o 8*0 c rr. .§ -t 3- o £.g<Ki Í? Qg CL c3 ^ CO ^ .9 - s . . H *0 w 3.!-tí P ¡5 O <D o “-o® tí Cl ~-4-» ~ fe s "O ■ (T> o * "i cr* i cro. o Co o hi Tj ^ p o p cr < to* O , tí P >-» • 2 h tí* *■ 3 B Big's a p (T) • J: >i Ef.fm o Hi o o HS. i ^ ? < s a cl > ■ a, o- « o. tr s h mo 8j a p p.S? - (o n 3 ? p - a <
The decree of the Circuit Court is affirmed.